 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          KENNETH I DEANE,                                 CASE NO. C19-722 MJP

11                                 Plaintiff,                ORDER ON AMENDED
                                                             STIPULATED MOTION FOR
12                  v.                                       DISCOVERY CONTINUANCE

13          PACIFIC FINANCIAL GROUP INC,

14                                 Defendant.

15

16          The Court, having received and reviewed the Amended Stipulated Motion for Discovery

17   Continuance (Dkt. No. 40), makes the following findings:

18          The motion contains no specific (or insufficient) facts to establish good cause for a

19   continuance/revision and/or

20          The motion provides no suitable explanation as to why the existing case schedule

21   deadlines were not met.

22          Therefore, IT IS ORDERED that the request to revise the existing case schedule is

23   DENIED without prejudice to bring a renewed motion which cures the defects noted above and

24   outlines a plan for meeting the revised deadlines.


     ORDER ON AMENDED STIPULATED MOTION FOR DISCOVERY CONTINUANCE - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated February 5, 2020.

 3

 4
                                          A
                                          Marsha J. Pechman
                                          United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON AMENDED STIPULATED MOTION FOR DISCOVERY CONTINUANCE - 2
